UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                 - against -                    18-cr-662 (JGK)

MICHAEL JONES,                                  ORDER

                           Defendant.

JOHN G. KOELTL, District Judge:

     The Court has received the attached victim impact letter.

As ordered on December 9, 2019 (Dkt. No. 140), and December 18,

2019 (Dkt. No. 142), the parties should assure that any

sentencing letters to the Court are submitted through counsel

and not directly to the Court.

SO ORDERED.

Dated:       New York, New York
             December 19, 2019

                                        United States District Judge




 USDC SONY
 DOCUMENT
 ELECTRONICALLY FILED
  DOC#--~~            .   ~n;-----·
 CA i'E FILED:   _.L~~,LJ----
                      1eventmakers®
December 15, 2019

Judge John G Koeltl
Courtroom 14A
500 Pearl Street
New York, New York 10007
                                                                     CHAMBERS OF
c/o:    Daniel Wolf, Esq.                                           JOHN G. KOELTL
                                                                        U.S.D.J.
        United States Attorney's Office
         1 St. Andrew's Plaza
        New York. New York 10007

Re:     United States of America v. Michael Jones;
Case No. l:18-cr-662-JGK;
Victim Letter re Sentencing

Dear Judge Koeltl,

I met Diana through having the privilege of producing the wedding for her-parents Rob and
Marina Amott. Before that, In 2005 I produced the EarthLink Holiday party at the Ritz Carlton
Hotel Pasadena. Rob Amott, Diana's father attended the Moroccan themed event I created. After
the event, Mr. Amott told his assistant to find the event planner who planned the event and I ·
ended up producing the Amott's Venetian themed wedding at the Four Seasons Hotel in Beverly
Hills. That event was a fairy tale wedding. There was magical fog on the dance floor and the
entire ballroom was draped in silk and jewels. That is where I had the pleasure of meeting Diana
for the first time. We ended up dancing and immediately bonded. Even though that was the first
time I had met Diana, she acted as if we knew each other for many years. In my line of work,
often times I get to produce extravagant affairs for families and never get to know or meet the
family members, let alone dance with them. Diana was different in this way. From that moment
on, every year like clockwork we would end up on the dance floor for the annual Amott holiday
party. It wasn't a matter of would I dance with Diana, it was a matter of when. Marina and Rob
would also end up on the dance floor dancing with us. The reason for this back story Your
Honor, is I will no longer be able to have that privilege of dancing or laughing with Diana. She is
gone from us and most definitely gone from us and the world way too early. That one time of
year, for a period of two or three songs, I was able to forget about the pressures of life or
planning the party and enjoy the fruits of my labor and dance with a friend. A true princess.
While I've planned some extravagant events for the Amott's including a Roman themed party
complete with gladiators and live lions, the most elaborate event I planned for the Amott's was
not o,ne of joy where I was able to dance with Diana. It was Diana's funeral. No one should have
to plan her friend's funeral. As part of my planning, I was tasked with finding a singer that could
sing songs of Diana's favorite artist, Riana. The day of the funeral, I drove to Forest Lawn
Cemetery in Glendale to meet the singer for sound check. I was the only one in the church at the
time and I walked up to the.front of the room where all the beautiful flowers and podium was set
up. It was early and I must have been tired from all the planning efforts of the last three days and
did not realize that Diana was laying in state with her casket open. When I finally looked up, I
was staring face to face with Diana. This was the first time in my life I saw a lifeless body and it
happened to be my dancing partner. Diana looked so peaceful and she was dressed like a
princess adorned with a beautiful Tiara and draped in a Louie Vuitton blanket. Diana was a real
life version of Sleeping Beauty that day. I was definitely in shock because when I locked eyes
with Diana's face and body, I tried to immediately tum away and walk out of the church but I
simply could not. It was as if my feet were weighted down with cement blocks and I just had to
remain there staring. Well within seconds my body shut down, I went limp and I began to
uncontrollably cry. Your Honor, every meeting I had with Diana was one of joy and unbridled
happiness and at that moment I came to the realization I would not have that privilege ever again.
I wish I could explain better the magnitude of that moment and I think about that shock to this
day. I kno'Y Diana was not a drug abuser. Her untimely death happened because the "The Real
New Jerzy Devil" Michael Jones came to that event and dosed Diana with lethal drugs just like
in Sleeping Beauty except this time there was no magic apple or kiss to revive her. This tragedy
could have easily been avoided had Michael Jones been locked up. Diana was the unlucky one
and we all are the unlucky ones. Diana's family, friends and new friends that Diana had not met
or danced with yet are the unlucky ones. We will never get to experience the joy of Diana. For
that reason Your Hortor, please with all your heart consider the maximum sentence for Michael
Jones. We can't save Diana, but we can save others who will for sure meet this grim reaper at
some point. This is not a fairy tale where Sleeping Beauty gets awoken by a kiss. This is real life
and Michael Jories is the villain. I ask you to please consider the maximum sentence allowed so
Michael Jones can hopefully be rehabilitated. We do not want him to kill again. He simply will if
he is set free. Recounting of this story has been extremely painful. I only wish you to not let
others feel this same pain as I do.

With much sorrow and all my heart.

Guy Genis
Founder, CEO
Eventmakers
10727 Riverside Drive
Toluca Lake, CA 91692
0 818 762 3911 ext. 212
C 213 305 9622
guyg@eventmakers.com
www .eventmakers.com
